MAINE SUPREME JUDICIAL COURT                                                        Reporter of Decisions
Decision: 2014 ME 18
Docket:   Yor-13-117
Argued:   December 17, 2013
Decided:  February 11, 2014

Panel:        SAUFLEY, C.J., and ALEXANDER, LEVY, SILVER, MEAD, and GORMAN, JJ.



                                         ELLEN J. CLARK

                                                    v.

                                    JOHN BRIAN MCLANE

GORMAN, J.

         [¶1] John Brian McLane appeals from an order for protection from abuse

entered in the District Court (Biddeford, Foster, J.) on Ellen J. Clark’s complaint.

McLane contends that there is insufficient evidence as a matter of law to support

the court’s finding that he abused Clark within the meaning of the protection from

abuse statute, 19-A M.R.S. §§ 4001-4014 (2012).1 We affirm the judgment.

                                        I. BACKGROUND

         [¶2] The following facts are undisputed.2 Clark and McLane engaged in an

intimate relationship for several months from 2011 to 2012. On January 13, 2013,


   1
     Portions of the protection from abuse statute have since been amended, see P.L. 2013, ch. 109,
§§ 1-2 (effective Oct. 9, 2013); P.L. 2013, ch. 424, § B-8 (effective July 16, 2013), but those amendments
do not affect this appeal.
   2
      The court made some findings of fact, which are supported by competent evidence. Because
McLane did not request further findings of fact, we assume that the court found the additional facts set
forth here that are necessary to support its judgment. See Ellis v. Ellis, 2008 ME 191, ¶ 19, 962 A.2d 328.
2

after their relationship had ended and after Clark had notified McLane’s wife of the

affair, McLane sent an email to Clark containing a litany of insulting and

derogatory remarks. He informed her that he had created a website in her name on

which he planned to post nude photographs of her, and that he was also setting up

accounts with three major search engines so that any search of her name would

first yield a result for the website that he had created. In addition, he told her that

he was creating an account on a video-sharing website in her name, that he would

be sharing the websites with her friends, that he had already gathered eighteen or

more email addresses from her work colleagues to share the websites with them,

and that potential employers would see the websites as well. McLane further

stated that “[g]uys will have your cell number, as well as your work number to get

a hold of you [sic] and ask you out.” McLane provided a link to a website in her

name that he had already set up; it consisted of a single page stating, “The naked

pictures of EJ Clark will be coming soon…. along with her cell phone number and

her work number for you to call and arrange a date.”

        [¶3] In January of 2013, Clark instituted protection from abuse proceedings

against McLane.         The court (Janelle, J.) issued a temporary protection order.

During the testimonial hearing held in February of 2013, Clark testified that she



In any event, the parties do not dispute the underlying facts; McLane instead argues that those facts are
insufficient as a matter of law to support the judgment.
                                                                                  3

believed that McLane would follow through with his stated intentions, and that his

actions would adversely affect her career and her employability. She testified that

McLane’s threat to contact her work colleagues was an attempt to affect her

current employment by causing her to avoid work and would also affect her ability

to find other employment.      The court (Foster, J.) determined that McLane’s

conduct constituted abuse and granted Clark a protection order for a period of one

year prohibiting McLane from having contact with Clark, and also ordering

McLane to “immediately disable any efforts/sites designed to disseminate

information about plaintiff to others” and “not undertake further efforts to do so.”

McLane appeals.

                                II. DISCUSSION

      [¶4]   The protection from abuse statute authorizes the court to issue a

protection order upon proof, by a preponderance of the evidence, that the plaintiff

and defendant are “family or household members” or “dating partners” and that the

defendant committed some form of “abuse” against the plaintiff. 19-A M.R.S.

§§ 4002(1), (3-A), (4), 4005(1), 4006(1), 4007(1).       There is no dispute that

McLane and Clark qualify as “[d]ating partners” within the meaning of

19-A M.R.S. § 4002(3-A) and McLane concedes that he sent the email that is the

subject of this action. What remains for our decision is whether McLane’s actions
4

and statements meet the definition of “abuse” in the statute as a matter of law. See

19-A M.R.S. § 4002(1).

      [¶5] We conduct a de novo interpretation of the plain language of the statute

to determine its unambiguous meaning. L’Heureux v. Michaud, 2007 ME 149,

¶¶ 5, 7, 938 A.2d 801. The statute defines “abuse” as follows:

            1. Abuse. “Abuse” means the occurrence of the following acts
      between family or household members or dating partners or by a
      family or household member or dating partner upon a minor child of a
      family or household member or dating partner:

            A. Attempting to cause or causing bodily injury or offensive
            physical contact, including sexual assaults under Title 17-A,
            chapter 11, except that contact as described in Title 17-A,
            section 106, subsection 1 is excluded from this definition;

            B. Attempting to place or placing another in fear of bodily
            injury through any course of conduct, including, but not limited
            to, threatening, harassing or tormenting behavior;

            C. Compelling a person by force, threat of force or intimidation
            to engage in conduct from which the person has a right or
            privilege to abstain or to abstain from conduct in which the
            person has a right to engage;

            D. Knowingly restricting substantially the movements of
            another person without that person’s consent or other lawful
            authority by:

                   (1) Removing that person from that person’s residence,
                   place of business or school;

                   (2) Moving that person a substantial distance from the
                   vicinity where that person was found; or
                                                                                   5

                   (3) Confining that person for a substantial period either in
                   the place where the restriction commences or in a place
                   to which that person has been moved;

             E. Communicating to a person a threat to commit, or to cause to
             be committed, a crime of violence dangerous to human life
             against the person to whom the communication is made or
             another, and the natural and probable consequence of the threat,
             whether or not that consequence in fact occurs, is to place the
             person to whom the threat is communicated, or the person
             against whom the threat is made, in reasonable fear that the
             crime will be committed; or

             F. Repeatedly and without reasonable cause:

                   (1) Following the plaintiff; or

                   (2) Being at or in the vicinity of the plaintiff’s home,
                   school, business or place of employment.

19-A M.R.S. § 4002(1). In interpreting section 4002, the protection statute also

requires us to “liberally construe and apply this chapter to promote [its] underlying

purposes,” including to “recognize domestic abuse as a serious crime against the

individual and society, producing an unhealthy and dangerous family environment,

resulting in a pattern of escalating abuse, including violence, that frequently

culminates in intrafamily homicide and creating an atmosphere that is not

conducive to healthy childhood development.” 19-A M.R.S. § 4001(1).

      [¶6] Abuse comes in many forms, and neither the plain language of the

protection statute nor our prior interpretations of it requires evidence of physical

harm or the risk of physical harm to sustain a finding of abuse. See 19-A M.R.S.
6

§ 4002(1); Cole v. Cole, 2008 ME 4, ¶ 4, 940 A.2d 194. Rather, contrary to

McLane’s contention, we agree with the District Court that, at a minimum, the

definition of “abuse” in section 4002(1)(C) encompasses McLane’s behavior.

Subsection 1(C) proscribes acts that, through intimidation, compel the victim to

abstain from conduct in which the victim has a right to engage. One type of

conduct in which Clark had a right to engage was going to work. Clark testified

that McLane’s threats, which focused in large part on Clark’s work colleagues and

future employment prospects, were an attempt to humiliate her and to cause her to

avoid going to work.        Given the liberal construction of the statute that the

Legislature directs us to apply, the evidence Clark presented is sufficient as a

matter of law to support the court’s finding of abuse.

      The entry is:

                      Judgment affirmed.



On the briefs:

      Scott Giese, Esq., Biddeford, for appellant John Brian McLane

      R. July Simpson, Esq., Champagne & Simpson, LLC,
      Biddeford, for appellee Ellen J. Clark

      Christopher Northrop, Esq., Sara Murphy, Student Attorney,
      and Caitlin Ross, Student Attorney, Cumberland Legal Aid
      Clinic, Portland, for amicus curiae Cumberland Legal Aid
      Clinic
                                                                        7


        James M. Amendolara, Esq., Sanford, for amici curiae National
        Association of Women Lawyers and Sarah Buel

        Erin M. Lundberg, Esq., and Lucia Chomeau Hunt, Esq., Pine
        Tree Legal Assistance, Inc., Portland, for amicus curiae Pine
        Tree Legal Assistance, Inc.

        Tamar Perfit Mathieu, Esq., Penquis Law Project, Bangor, for
        amicus curiae Maine Coalition Against Sexual Assault


At oral argument:

        Scott Giese, Esq., for appellant John Brian McLane

        R. July Simpson, Esq., for appellee Ellen J. Clark



Biddeford District Court docket number PA-2013-17
FOR CLERK REFERENCE ONLY